Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed on 03/08/2022 has been considered.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (2019/0278402) “Ishizaki” in view of Isa (2019/0296089), and further in view of Yamazaki et al. (2018/0228032) “Yamazaki”.

As of claim 1, Ishizaki teaches 
A [flexible] display device, comprising: 
a first [flexible] substrate (31 Fig.9); 
a light conversion structure (32 Fig.9 “color filter”), disposed on the first [flexible] substrate (see Fig.9); and 
5a touch electrode (TDL Fig.9), disposed on the first [flexible] substrate (see Fig.9);
and a planarized layer (31P Fig.21 is an adhesive layer that has the same function as a planarization layer [0136], see also current application claim 9 below that teaches “planarized layer is an adhesive layer”), disposed on the first [flexible] substrate (31B fig.21 ), 

Ishizaki fails to specifically teach 
a flexible substrate.  
However, Isa teaches 
a flexible substrate (51, 57 Fig.2A, [0077, 0079] “flexible substrate”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to substitute Ishizaki’s glass substrate with the flexible substrate of Isa as shown above, so to have a flexible device and stress that is caused by bending a flexible display device does not easily make a crack in a CAAC-OS film (see [0166]). 

Ishizaki as modified by Isa fails to specifically teach 
wherein a thickness of the planarized layer is in a range from 0.5 μm to 200 μm.  


wherein a thickness of the planarized layer ([0066], 19 Fig.1H or 20 Fig.1H) is in a range from 0.5 um to 200 um ([0066], the adhesive reinforcing film 20 having a thickness of 15 to 50 μm is provided instead of the overcoat layer 19 having a thickness of 5 to 10 μm, wherein 19, 20 Fig.1H have the same function as a planarized layer).  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to substitute Ishizaki as modified by Isa’s apparatus with the teaching of Yamazaki as shown above, so to protect the wires more effectively (see [0066]). 

As of claim 2, Ishizaki teaches 
wherein the light conversion structure (32 Fig.9 “color filter”) and the touch electrode (TDL Fig.9) are disposed on different sides of the first [flexible] substrate (31 Fig.9).  

As of claim 3, Ishizaki teaches 
wherein the light conversion structure (32 Fig.21 “color filter”)  and the touch electrode (TDL Fig.21)  are disposed on a same side of the first [flexible] substrate (31A Fig.21, [0136]).  

As of claim 4, Ishizaki teaches 
10wherein the touch electrode (TDL Fig.21)  is between the light conversion structure (32 Fig.21 “color filter”)  and the first [flexible] substrate (31A Fig.21, [0136]).  

As of claim 5, Ishizaki teaches 


As of claim 6, Ishizaki teaches 
wherein the planarized layer is between the touch electrode (TDL Fig.24)   and the first [flexible] substrate (31A Fig.24).  

As of claim 7, Isa teaches 
wherein a thickness of the first flexible substrate and the planarized layer is less than or equal to 300 micro meter ([0138] teaches flexible substrate comprised between 0.3 micro meter and 300 micro meter as claimed).  It would obvious to one ordinary skill in the art have a thickness of the flexible substrate combined with the planarized layer of Ishizaki  to be less than 300 micro meter as claimed.  

As of claim 8, Ishizaki teaches 
wherein a thickness of the first 20flexible substrate is greater than or equal to the thickness of the planarized layer (Fig.21 shows that 31A is thicker than 31P).  

As of claim 9, Ishizaki teaches 
wherein the planarized layer is an adhesive layer (31P Fig.21 is an adhesive layer that has the same function as a planarization layer [0136]).  

As of claim 10, Ishizaki teaches 


As of claim 12, Ishizaki as modified by Isa and Yamazaki fail to teach wherein said “wherein the touch electrode is closer to the edge of first flexible substrate than the light conversion structure”. However, Examiner position is that it is a design choice. 
Further since the disclosure offers no criticality and no unexpected results for having “wherein the touch electrode is closer to the edge of first flexible substrate than the light conversion structure” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “wherein the touch electrode is closer to the edge of first flexible substrate than the light conversion structure”  as a mere design choice based on the specific device that it will be.


As of claim 13, Ishizaki as modified by Isa and Yamazaki fail to teach wherein said “wherein the light conversion structure is disposed on the touch electrode”. However, Examiner position is that it is a design choice. 
Further since the disclosure offers no criticality and no unexpected results for having “wherein the light conversion structure is disposed on the touch electrode” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “wherein the light conversion structure is disposed on the touch electrode”  as a mere design choice based on the specific device that it will be.

As of claim 14, Yamazaki teaches wherein said further comprising a protective layer disposed on the light conversion structure ([0066] teaches that the overcoat layer 19 is formed over the entire area of the inner surface of the sensor film 6 including the electrode patterns 13, the first lead-out wires 63, and the frame pattern 14 except for the area in which terminal portions 15a at the distal end of the lead terminal 4 are formed. Therefore it would be obvious to one ordinary skill in the art to have the overcoat layer  disposed on the light conversion structure).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628